Rumsey, J.:
The action was brought upon a policy of fire insurance,,issued by "•the defendant. It is conceded in the pleadings that, the defendant *306is a foreign corporation created under the laws of Great Britain. The property insured was situated in the State of New Jersey. The complaint alleges that the policy of insurance was executed at. Hackensack, in the State of New Jersey, and that allegation was-satisfactorily proven upon the trial. The plaintiff bases his right to maintain this action against a foreign corporation upon this contract, upon the fact alleged in his complaint that he is a resident of the State of New York. His residence was put in issue by the-answer, and it was clearly shown upon the trial that at the time of the commencement of the action he was a resident of. the State of New Jersey and not a resident of the State of New York. Helias no right, therefore, to maintain this action as a resident of the-State, and the defendant insists that he has not brought himself within the provisions of the law under which a non-resident of. the State may maintain an action against a foreign corporation in the courts of this State, and for that reason alone the complaint was-properly dismissed-. This question was raised at the trial by a, motion to dismiss the complaint because the court had no jurisdiction. As it was alleged in the complaint that the plaintiff was a resident, the defendant was in no situation to insist upon a want of jurisdiction until the allegation of the complaint had been disproved. It put it in issue and disproved it by the plaintiff’s own testimony, and then, at the close of the plaintiff’s case, which was-the first opportunity it had, moved to dismiss the complaint for lack of jurisdiction. This motion was clearly in time, and we think it was properly made, and the complaint was properly dismissed upon that ground. The right of the courts of this State to take jurisdiction at the suit of a. non-resident against a foreign corporation is given and regulated by section 1780 of the Code of Civil Procedure. The only subdivision of that section under which this suit could have been brought under any circumstances is the first, which includes an action to recover damages for a breach of ¡the contract made within this State. But it appears not only that this contract was made in the State of New Jersey, but that the property insured was situated in that State. The cause of action, therefore, arose in the State of New Jersey, and the . courts of this State have no jurisdiction over it at the suit of a citizen of that State, as the plaintiff was, at the time his action was begun. The judgment *307must, therefore, bs affirmed upon the ground that the court has no jurisdiction of the subject-matter. This conclusion renders it improper to determine any of the questions, presented upon the merits.
Although the courts have no jurisdiction to entertain this action, yet they have the power, where the question of the jurisdiction of the subject-matter has been presented to them, to award costs, even when they decide that they have no jurisdiction of the action. (Thiem v. Madden, 27 Hun, 371.) Where a party brings into court a case over which the court has no jurisdiction, and the suit is dismissed for lack of jurisdiction, costs may he awarded against him, for lie, by bringing his action, has submitted himself to the jurisdiction of the court. (Simmons v. Simmons, 32 Hun, 551.) The affirmance, therefore, must be with costs against the plaintiff.
Van Bbunt, P. J., Barrett, Ingraham and McLaughlin, JJ., concurred.
Judgment affirmed, with costs.